On Rehearing.
PROVOSTY, J.
The rehearing was granted in this case, not because the court doubted the correctness of the opinion heretofore handed down, or of anything said in it, but simply because one of the three justices who alone had participated in it had left the bench when the application for a rehearing came to be considered, and it was in consequence impossible to know whether on this application for a rehearing all three of the justices who had rendered the opinion would adhere to it.
On the original hearing and again on the rehearing the argument was pressed that, inasmuch as that part of Act 17, p. 23, of 1900, providing that on certáin conditions a judgment of forfeiture of a bail bond may be set aside is inapplicable to the forfeiture of a bail bond given after conviction, the other part of said statute, providing for the forfeiture of bail bonds, must also be inapplicable. In further answer to that argument, we will say that the language of the statute is that “any and all persons who may have entered into any bond, recognizance ov obligation whatsoever in any criminal case for their appearance at court” are authorized to be called, and their bond forfeited, and that therefore, if the surety on a bond taken after conviction could not thus be called, the reason would have to be that such a bond taken after conviction is not a bond taken in a criminal case — a contention which, we imagine, no one would make.
We will add that, if the conditions upon which a forfeiture may be set aside are inapplicable to bail bonds taken after conviction, the consequence simply is that such bail bonds cannot be set aside on those conditions. The consequence is not that bail bonds of that character cannot be forfeited at all, especially in view of the fact that the same statute which authorizes them to be taken provides for the forfeiture of all bail bonds of whatsoever kind taken in a criminal case.
The judgment of this court herein is reinstated and affirmed.